Citation Nr: 1419501	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  96-49 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a dental disorder, to include as secondary to a service-connected disability.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for diverticular bleed following VA treatment in September 2010.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left knee disorder following VA treatment in September 2010.

5.  Entitlement to an effective date earlier than July 23, 2007, for the assignment of a 50 percent rating for nasal allergy with sinusitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004, February 2008 and December 2011 rating decisions of the VA Regional Office (RO) in Hartford, Connecticut.  

A Board decision in April 2006 denied service connection for PTSD in addition to denying other issues.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in November 2008, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to that issue and remand the case for readjudication in accordance with the JMR.

The issue of service connection for a psychiatric disorder was subsequently remanded in May 2009 and March 2011 for further development, including verification of the Veteran's reported stressors, obtaining treatment records, affording the Veteran a VA examination, and providing him with notice regarding establishing his claim.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of service connection for migraine headaches and residuals of a cerebral vascular accident, for which the Veteran was represented by an attorney, were previously before the Board, most recently in January 2013 when those issues were remanded pursuant to a February 2012 JMR.  Subsequently, service connection for those issues was granted in a September 2013 rating decision.  A request to reconsider the evaluations assigned to those disabilities was received in October 2013; a December 2013 rating decision reconsidered the disability evaluations.  Consequently, the Board concludes that the only issues remaining on appeal are those listed on the first page.  

The Veteran requested a video conference hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence, dated in February 2014.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2013).

Subsequent to the most recent adjudications of the claims, additional treatment records were associated with the claims file.  However, review of these records reveals evidence regarding the issues which are being adjudicated below that is duplicative and/or cumulative of evidence previously considered by the RO or is not relevant.  Thus, a remand is not necessary.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2013).

The issue of service connection for a left knee disorder, to include being secondary to service-connected vertigo being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for diverticular bleed and a left knee disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A psychiatric disorder was not present during service and a currently diagnosed psychiatric disorder did not develop as a result of any incident during service.

2.  The Veteran did not incur dental trauma during service or secondary to a service-connected disability.

3.  The Veteran is in receipt of a 100 percent disability rating by reason of individual unemployability.  

4.  The Veteran's current claim for an increased rating for nasal allergy with sinusitis was received on July 23, 2007.

5.  There is no evidence of record during the year prior to July 23, 2007, which demonstrates that it is factually ascertainable that an increase in disability occurred so that the Veteran became entitled to a 50 percent disability rating for his nasal allergy with sinusitis.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for a dental disorder for compensation purposes have not been not met.  38 U.S.C.A. §§ 1110, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.150 (2013).

3.  The criteria for class IV VA outpatient dental treatment have been met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2013).

4.  The criteria for an effective date earlier than July 23, 2007, for the assignment of a 50 percent rating for nasal allergy with sinusitis have not been met. 38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in October 2003, August 2007 and July 2009 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The August 2007 and July 2009 letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
The Veteran's earlier effective date claim arises from his disagreement with the effective date assigned following the increase in disability rating.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the August 2007 and July 2009 letters informed the Veteran of the criteria for an effective date.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in September 2007 (nasal allergy) and March 2011 (psychiatric disorder).  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The Board finds that a medical opinion on the question of service connection for a dental disorder for compensation purposes is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an or an event, injury or disease in service, has any dental trauma due to a service-connected disability, or that he has any of the dental and oral conditions listed under 38 C.F.R. § 4.150.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).  

During the course of the appeal, VA amended 38 C.F.R. § 3.304(f) by liberalizing, the evidentiary standard for establishing the in-service stressor required for PTSD claims when such stressor is related to a fear of hostile military or terrorist activity.  Specifically, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

		1.  Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder that is related to his military service.  His reported stressors include flight deck operations being very dangerous; falling off of the flight deck onto a catwalk; seeing a serviceman having his head smashed by a cable; and having three buddies being killed or injured.  See, e.g., September 2004 stressor statement.

The Veteran's STRs show that his January 1953 discharge examination revealed a normal psychiatric system.  There is no indication in his STRs that a psychiatric disorder occurred in service.  His personnel records show that the Veteran did not receive any decorations or awards denoting combat.  

Post-service medical records include an April 1994 VA examination for a brain injury.  The examiner recommended that the Veteran be afforded a psychiatric examination because of abnormality noted on the neurologic examination.  At a May 1994 VA psychiatric examination, no psychiatric disorder was diagnosed.  The Veteran did not report any major anxiety symptoms and there was no major depression.  The Veteran did not report any in-service stressors or any psychiatric symptoms dating back to his service. 

The Veteran first sought psychiatric treatment in September 1999.  At that time, he reported symptoms of depression, irritability and general anxiety since 1995 when his wife was diagnosed with atypical dementia.  He was diagnosed with adjustment disorder with anxiety/depressed mood.  A December 1999 record shows that the Veteran reported unsettling dreams of falling off the flight deck of an aircraft carrier and other historical traumata.  He reported uncontrollable crying as happening a lot right after military service, but he "learned to bury it pretty well."  That returned after his stroke, but again diminished greatly and recently had returned.  The Veteran reported feelings of depression and anxiety, explaining that he had been on an "emotional rollercoaster" since July 1999.  He reported that in July 1999, he and his wife received notice that they were going to be evicted.  He was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  A July 2002 record shows that the Veteran reported feeling "a lot of pressures" from being the sole caretaker of his wife.  He was again diagnosed with adjustment disorder with mixed anxious, depressed mood.  The Veteran's treatment records continue to reflect diagnoses of psychiatric disorders, including depression.  However, none of the records show a diagnosis of PTSD or contain any opinion relating a diagnosed psychiatric disorder to the Veteran's military service.

A March 2010 memorandum indicates that there was insufficient information for the United States Army and Joint Services Records Research Center (JSRRC) to corroborate the Veteran's claimed stressors. 

The Veteran was afforded a VA examination in March 2011.  No psychiatric disorder was diagnosed.  The examiner opined that findings from the examination indicate that he did not currently meet DSM-IV criteria for PTSD.  The examiner also opined that the Veteran did not subscribe to symptomatology for any diagnosis at that time.  The examiner reported that the Veteran was functioning extremely well in daily life.  The examiner opined that any complaints the Veteran might have expressed during the interview were not caused by or the direct result of the Veteran's military experience or combat exposure.  The examiner noted that the Veteran did not express any fear of hostile military or terrorist activity.  

Based on a review of the evidence, the Board concludes that service connection for a psychiatric disorder, to include PTSD, is not warranted.  Although the evidence shows that the Veteran has been diagnosed with psychiatric disorders, it does not show that any current disorder is related to his military service.

Beginning with PTSD, no medical professional has diagnosed the Veteran with that disorder nor does the Veteran have any verified in-service stressors.  As noted above, the Veteran did not provide sufficient information to allow for the corroboration of any of his stressors.  Moreover, regardless of whether any stressors could be verified, the Veteran does not in fact have PTSD.  The March 2011 VA examiner specifically opined that the Veteran did not meet the DSM-IV criteria for PTSD.  The voluminous post-service treatment records fail to show a diagnosis of PTSD in accordance with the DSM-IV as required by the pertinent regulation.  Without a current diagnosis, service connection for PTSD cannot be granted.  

As for other psychiatric disorders, the evidence fails to show a nexus to the Veteran's military service.  In this case, the evidence fails to show that a current psychiatric disorder had its onset in service or is related to an event, injury or disease in service.  The Veteran's STRs are silent for any psychiatric complaints; his January 1953 discharge examination revealed a normal psychiatric system.  No medical professional has provided any opinion indicating that the onset of a current psychiatric disorder began during the Veteran's military service or is otherwise related to his military service.  Even when the Veteran reported uncontrollable crying after service in December 1999, the medical professional he reported that to did not provide any opinion relating a current psychiatric disorder to his military service.  

The Board's finding that a psychiatric disorder did not begin in service and is not related to service is supported by the evidence suggesting that psychiatric disorders are due to post-service events.  For example, as discussed above, the Veteran's treatment records show that he reported non-military related pressures such as being evicted and caring for his wife.  Here, the first evidence of a psychiatric disorder was in 1999; a VA examination prior to that in 1994 showed no diagnosis of a psychiatric disorder.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of psychiatric complaints, symptoms, or findings for over four decades between the Veteran's military service and the first evidence of a psychiatric disorder tends to show that a psychiatric disorder did not have its onset in service or for many years thereafter.

The claims folder contains no competent and probative evidence of a psychiatric disorder being associated with the Veteran's active duty.  Without competent and probative evidence of an association between a psychiatric disorder, to include PTSD, and his active duty, service connection for a psychiatric disorder, to include PTSD, is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issues in this case, the diagnosis and etiology of a psychiatric disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis and etiology have no probative value.

Without competent and credible evidence of an association between a psychiatric disorder, to include PTSD, and the Veteran's active duty, service connection for a psychiatric disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  

		2.  Dental Disorder

The Veteran contends that he has a dental disorder related to his military service, to include being secondary to a service-connected disability.  See, e.g., July 2007 claim.  

A claim for service connection for a compensable dental disorder is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2013), such as impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling. 38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2013).

A review of the Veteran's STRs shows no treatment for, or diagnosis of, any dental trauma.  There is no indication in the Veteran's STRs that he incurred any event, injury or disease to his teeth, gums or mouth in service.  

Post-service medical records show dental treatment, but do not show any of the dental conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla.  None of the Veteran's treatment records indicate that he reported an in-service event, injury or disease.  Furthermore, none of his records contain any medical opinion relating a dental disorder to his military service, to include being secondary to a service-connected disability. 

Based on a review of the evidence, the Board concludes that service connection for a dental condition for compensation purposes is not warranted.  The evidence does not support a finding that the Veteran has been diagnosed with any of the dental and oral conditions listed in 38 C.F.R. § 4.150.  Furthermore, the evidence fails to show the in-service incurrence or aggravation of an event, injury or disease to his mouth, teeth or gums actually occurred.  The Veteran's STRs do not show the incurrence of any in-service dental trauma.  In this case, the contemporaneous service records and post-service treatment records all fail to show that he incurred dental trauma in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of dental trauma actually occurred.  The evidence also fails to show a dental condition listed in 38 C.F.R. § 4.150 related to any service-connected disability.  
 
Absent dental trauma to the maxilla (upper jaw bone) or mandible (lower jaw bone), or of any other impairment involving the mandible, ramus, or maxilla, there is no nexus evidence to support a finding of service connection for compensation purposes.  Without a demonstration of dental trauma, service connection may not be considered for compensation purposes.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a dental disorder for compensation purposes.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a dental disorder for compensation purposes is denied.  See 38 U.S.C.A §5107.

However, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  There are various categories of eligibility for VA outpatient dental treatment, including veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712 ; 38 C.F.R. § 17.161.

In a December 2013 rating decision, the RO awarded the Veteran a total rating based on individual employability due to service-connected disabilities (TDIU).  As such, the Veteran is in receipt of a 100 percent rating by reason of individual unemployability.  Consequently, he meets Class IV eligibility for VA outpatient dental treatment.  Entitlement to service connection for a dental disorder for VA outpatient treatment purposes is warranted. 

	B.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than July 23, 2007, for the assignment of a 50 percent rating for his service-connected sinusitis.  Specifically, he contends that the effective date should be May 1977 as his symptoms during that time were the same as his current symptoms.  See, e.g., March 2008 notice of disagreement.  

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 38 U.S.C.A. § 5110(a),(b)(2) ; Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper at 126.  Thus, three possible dates may be assigned depending on the facts of the case:
(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

Here, the RO assigned an effective date of July 23, 2007, the date his increased rating claim was received.  Based on a review of the evidence, the Board concludes that an effective date earlier than July 23, 2007, is not warranted.

Service connection was originally granted in a March 2001 rating decision in which the disability was evaluated as 10 percent disabling.  The Veteran appealed the effective date assigned in that rating decision, but did not appeal the disability rating.  As such, the March 2001 rating decision is final.  In finding that that rating decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of the severity of the Veteran's nasal allergy with sinusitis was received during the relevant time period to appeal the March 2001 rating decision.  The March 2001 rating decision is thus final.  As such, entitlement to an earlier effective date for a 50 percent rating for nasal allergy with sinusitis is not warranted on this basis.

The evidence also does not show, nor does the Veteran contend, that an informal or formal claim for an increase was filed prior to July 23, 2007.  A review of the claims file fails to show that any claim was received between the March 2001 rating decision awarding service connection with a 10 percent rating and the July 23, 2007, increased rating claim.  As no claim was filed prior to July 23, 2007, an earlier effective date based on an earlier claim is not warranted.

A claim for an increased rating for nasal allergy with sinusitis was received by the RO on July 23, 2007.  As the March 2001 rating decision is final and as no claim was received prior to July 23, 2007, the Veteran can only be granted an earlier effective date if there is medical evidence of record within the one year period prior to July 23, 2007, showing that the 50 percent rating was warranted.  In this case, the pertinent evidence fails to show that the Veteran's nasal allergy with sinusitis warranted a rating of 50 percent prior to the July 23, 2007, claim.  

The Veteran's treatment records during this time period fail to show he met the criteria for a 50 percent rating under the applicable diagnostic code.  This disability is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513.  A 50 percent rating under DC 6513 is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6513 (2013).  The Veteran's treatment records in the one year prior to July 23, 2007, fail to show such symptomatology.  Therefore, an earlier effective date based on evidence showing that an increase in disability has occurred in the one year prior to the July 23, 2007, claim is not warranted.

While the Board recognizes the Veteran's belief that the effective date for the assignment of a 50 percent rating for nasal allergy with sinusitis, should be earlier than July 23, 2007, the governing legal authority is clear and specific, and VA is bound by it.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an effective date earlier than July 23, 2007, for the assignment of a 50 percent rating for nasal allergy with sinusitis is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.

Entitlement to a dental disorder, to include as secondary to a service-connected disability, for compensation purposes is denied.

Entitlement to class IV VA outpatient dental treatment is granted.

Entitlement to an effective date earlier than July 23, 2007, for the assignment of a 50 percent rating for nasal allergy with sinusitis is denied.


REMAND

Regrettably, a remand is necessary for the claims for compensation under 38 U.S.C.A. § 1151.  The Veteran contends that he incurred a diverticular bleed due to a nuclear stress test performed at a VA Medical Center (VAMC) on September 7, 2010.  The Veteran injured his left knee while hospitalized for the bleed.  The treatment records pertaining to the nuclear stress test do not include any informed consent forms.  Additionally, the Veteran was not afforded a VA examination to determine whether he incurred any additional disability from the nuclear stress test; and, if so, whether the cause of the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing medical treatment or that the proximate cause was due to an event not reasonably foreseeable.  As such, a remand is necessary.

As for the Veteran's claim for his left knee, as noted in the Introduction, the evidence shows that the Veteran is also claiming that a left knee disorder is secondary to his service-connected vertigo.  See February 2014 representative's brief.  

A claim under the provision of 38 U.S.C.A. § 1151 compensation is akin to a claim for service connection because, if the 38 U.S.C.A. § 1151 claim is eventually granted, the disability at issue is for all intents and purposes treated as though it is service connected.  In Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), the Federal Circuit indicated that separate theories of entitlement in support of a claim for benefits for a particular disability do not for jurisdictional purposes equate to separate claims for benefits for that disability.  Furthermore, an award of service connection under Chapter 38 includes certain ancillary benefits which may not be provided for an award under the provisions of 38 U.S.C.A. § 1151.  See Kilpatrick v. Principi, 327 F.3d 1375 (Fed. Cir. 2003); Alleman v. Principi, 349 F.3d 1368   (Fed. Cir. 2003). 

As such, if the Veteran's claim for secondary service connection for a left knee disorder is granted, he would be entitled to more compensation from the award of service connection than he would be entitled to under the provisions of 38 U.S.C.A. § 1151.  Thus the 38 U.S.C.A. § 1151 issue is inextricably intertwined with the referred left knee secondary service connection claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As the claims should be considered together, it follows that any Board action on the 38 U.S.C.A. § 1151 claim would be premature at this juncture.  Consequently, a remand of this issue is also necessary.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the West Haven, Connecticut VAMC, including all records pertaining to the September 7, 2010, nuclear stress test and informed consent for that procedure.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, afford the Veteran a VA examination to determine whether he has additional disability from the September 7, 2010, nuclear stress test.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner is requested to offer an opinion as to the following:

A) Does the Veteran have an additional disability following VA's treatment of a nuclear stress test on September 7, 2010?  And if so, did VA's treatment proximately cause or increase the severity of any additional disability found to be present? 

B) If, and only if, it is found that the Veteran has an additional disability following VA's treatment on September 7, 2010, offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the proximate cause of the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing medical treatment. 

C) If, and only if, it is found that the Veteran has an additional disability following VA's treatment on September 7, 2010, offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the proximate cause of the additional disability was due to an event not reasonably foreseeable.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  [The intertwined issue of service connection for a left knee disorder as secondary to the service-connected vertigo should be adjudicated prior to the issue of compensation under 38 U.S.C.A. § 1151 for a left knee disorder being readjudicated.]  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


